DETAILED ACTION
Claims 1-5, 8-12, 14 and 24 are pending for consideration following applicant’s response filed 3/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “wherein retention mechanism” should be “wherein the retention mechanism”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 24(a)(1) as being anticipated by Hartmann et al. (US Patent 3648970).
Regarding Claim 1, Hartmann discloses a locking mechanism for a valve handle 14, the locking mechanism comprising a slider (sliding pin 44) arranged to slide back and forth in a slot 50 (slides vertically as shown in Figure 2) in the valve handle, between a lock position (position shown in Figure 2), in which the slider engages with a stop on a valve body (pin 44 at head 46 engages with the surface defining the notch 53; this surface which defines the notch 53 provides a “stop” on the valve body as it stops the handle from being able to rotate) and an unlock position (when the pin has been pushed downwardly to disengage from the notch 53), in which the slider does not engage with the stop (as described above); and further comprising a retention mechanism (the spring 48 forms one part of the retention mechanism while the intermediate portions 54 and 55 form a second part of the retention mechanism) to retain the slider in the lock position (spring 48 retains the slider in the lock position as shown in Figure 2) and to retain the slider in the unlock position (the intermediate portions 54 and 55 retain the slider in the unlock position when the handle has been rotated to positions in which the pin does not align with one of the notches 51, 52 or 53; that is, the intermediate portions 54 and 55 overlap with the head 46 as shown in Figures 1 and 2 such that the pin cannot move vertically upward).
Regarding Claim 2, Hartmann further discloses the slider 44 is arranged to slide through the slot 50 and wherein on one side of the slot 50 the slider comprises an engagement means (head 46), for engaging with the stop on the valve body (46 engages with the surface defining the notch 53
Regarding Claim 8, Hartmann further discloses the retention mechanism comprises a resilient, or resiliently mounted, projection (the spring 48 is readable as a “resilient projection” on the slider as it abuts portion 47 of the slider and therefore projects from the slider) on the slider engageable with a corresponding depression in the handle or valve body (48 is engageable with an upper face of handle 14 which is lower than end 38 of the handle and therefore seen as a “depression” in the handle).
Regarding Claim 24, Hartmann further discloses a valve 10 having a valve body (including 12 and 32) comprising one or more stops (the surfaces of notches 51-53 provide respective stops) and a valve handle 14 and comprising the locking mechanism according to claim 1 (as described above).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US Patent 4890506).
Regarding Claim 9, Muller discloses a locking mechanism (including teeth 5) for a valve handle 1, the locking mechanism comprising a slider (lever portion 2 having movable locking unit 6 slides along stationary lever portion 7) arranged to slide back and forth in a slot extending through the valve handle (lever portion 2 slides back and forth in the slot of 20 to engage or disengage teeth 18; 20 clearly includes a slot as shown in Figure 1 to allow the sliding portion 2 to move toward and away from teeth 18; this slot extends entirely through the thickness of the outer surface of 20 such that the sliding portion extends into the cap 20), between a lock position (in which teeth 5 engage teeth 18), in which the slider engages with a stop 18 on a valve body and an unlock position (in which teeth 5 disengage teeth 18), in which the slider does not engage with the stop 18; wherein the handle is provided with a viewing window 25, 27 may be viewed).
Regarding Claim 10, Muller further discloses the slider (including end 6) is provided with indicia 27 indicating whether it is in the lock or unlock position (col. 4, line 60 – col. 5, line 2), whereby indicia indicating it is in a lock position is visible through the window 25 when it is in the lock position and indicia indicating it is in the unlock lock position is visible through the window when it is in the unlock position (col. 4, line 60 – col. 5, line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US Patent 3648970) in view of Dolan (US Patent 951878).
Regarding Claim 3, Hartmann further discloses the slider (portion 47) comprises an aperture (which receives 45) at the opposite end of the slider from the engagement means 46, on the opposite side of the slot 50 from the engagement means 46.
Hartmann does not disclose the aperture is a threaded or partially threaded aperture.
Dolan teaches a valve handle and slider and further teaches a slider cap 20 abutting a spring 19 includes a threaded aperture to engage the slider element 16 (Figure 2; page 2, lines 89-95).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Hartmann such that the cap is threaded onto the slider (and therefore includes a threaded aperture) as taught by Dolan for the purpose of utilizing an alternative, functionally equivalent fastening means known in the art.
Regarding Claim 4, Hartmann in view of Dolan further discloses the padlock receiving means and/or threaded or partially threaded aperture (aperture of 47 of Hartmann threaded in the manner taught by Dolan as described above) is arranged to be accessible when the slider is in the lock position (as shown in Figure 2 of Hartmann; there is a gap between 47 and the upper surface of the handle and therefore the aperture is seen to be “accessible” as claimed) and inaccessible when the slider is in the unlock position (when the slider 44 is completely depressed against the spring 48, 47 may abut the upper surface of the handle to thereby make the aperture “inaccessible” as claimed).
Regarding Claim 5, Hartmann further discloses the engagement means 46 on the slider is sized and/or shaped such that it cannot be pulled through the slot 50 (as shown in Figure 2).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muller (US Patent 4890506).
Regarding Claim 11, Muller is seen as further disclosing the indicia 27 has a common part visible in both the lock and unlock position (it is seen to be inherent that a portion of the red marking would be visible at least when the teeth 5 immediately disengage teeth 18, thereby defining an “unlock position” but prior to being moved to the final unlock position in which only the green marking is visible).
Alternatively, in the event that Muller is not seen to inherently disclose the indicia has a common part visible in both the lock and unlock position, such a modification is seen to be a mere design choice (choice of indicia markings size/shape/color during transition from the lock to unlock position).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Muller such that the indicia include any desired markings, including a common part visible in both the lock and unlock position, for the purpose of marking a transition between the lock and unlock positions.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
Response to Arguments
Applicant's arguments filed 3/08/2021 with respect to claims 1 and 9 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that applicant’s slider can be held in either the lock or unlock position irrespective of the position of the handle, be it positioned such that the valve is open, closed, or intermediate of the two (portion I of applicant’s arguments).  These arguments are not commensurate with the scope of the claims, as the claims do not recite this function.
Applicant argues with respect to claim 1 that Hartmann does not disclose retention when the pin is in the unlock position.  These arguments are not persuasive because, as described in the previous action and the rejections above, the intermediate portions 54 and 55 retain the pin 44 in the downward position (mapped as the “unlock” position).  Intermediate portions 54 and 55 prevent the pin from moving upward, and therefore retain the pin in the downward, unlock position.  Applicant argues that 54 and 55
Applicant argues with respect to claim 9 that the lever 2 of Muller does not slide back and forth in a slot extending through the valve handle as claimed.  However, the lever 2 (readable on the claimed slider) does slide back and forth (via control grip 8) such that the lever, with locking unit 6, slides toward and away from teeth 18.  The lever slides back and forth through an opening in the handle at portion 20 of the handle.  This is shown in Figures 1 and 2, such that the lever slides through the opening or slot of 20 to enable engagement with the teeth 18; this slot extends through the entire thickness of the wall of 20 to allow the lever to slide back and forth within the hollow dome 20.  It is further clear that portion 20 necessarily includes a slot to accommodate the sliding lever 2 as portion 20 extends vertically over the sliding lever to allow the viewing window 25 to be placed over the markings 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753